DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.         This application has PRO 62/711,969 07/30/2018.

Information Disclosure Statement
4.           The information disclosure statement (IDS), filed on 10/18/19, 10/08/19 and 07/26/19 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.        Restriction to one of the following inventions is required under 35 U.S.C. 121:
           Group I.           Claims 1-10, 12-18, directed to a copolymer composition, classified in C09K8/68
Group II.          Claim 22, directed to the method of making a copolymer, classified in C09K8/68
          Group III.         Claims 31-32, directed to the method of using a copolymer, classified in C09K2208/28
           The inventions are distinct, each from the other because of the following reasons:
6.        Inventions Group I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a materially different process such as cementing, plugging or consolidating. 
7.         Inventions Group I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as the procee with different reaction steps or different reaction conditions.
8.         Inventions Group II and III are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; have different and unrelated process steps.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
9.        Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
           Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
           The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
             Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
10.         This application contains claims directed to the following patentably distinct species.
   In addition to group election, applicant must further elect:
	    1. One nonionic monomer
and 
              2. One ionic monomer
and 
              3. One specific surface active monomer

Upon selecting one specific species the examiner will group together those of a similar chemical nature to search.
	These species are independent or distinct because each combination results in a structurally distinct compound/composition that will have distinct properties and functions in art. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 6, 17-18 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
11.         During a telephone conversation with Janet Hendrickson on 03/12/21 a provisional election was made without traverse to prosecute the Group I invention e.g. claims 1-10, 12-18, directed to a copolymer composition and Species acrylamide (cl 3), 2=C12 alkyl and n=9. Affirmation of this election must be made by applicant in replying to this Office action. Claims 22, 31-32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 1-10, 12, 18, 22, 31-32 are pending and claims 1-10, 12-18 are examined below. 
12.        Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
13.        The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
14.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
        Claims 1-10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Xi (CN1178801).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
           Regarding claims 1-6, 10, 13-16, Xi discloses a water soluble copolymer of structure:



wherein, m=≠n≠p, a=1-60, R=C1-20H3-41, wherein the copolymer is prepared from the monomers such as acrylamide, 2-acrylamide-2methylpropanesulfonic acid, and p-styrene fatty alcohol polyoxyethylene (para [0004]-[0009], [0015]-[0016], [0033; and Please See Original Chinese patent page 1). R=C1-20H3-41, of Xi overlap with instant claims 1, 10 range of R2 is straight or branched C6 to C30 alkyl. 
           A prima facie case of obviousness exists for the copolymer composition, where Xi discloses a copolymer with R=C1-20H3-41, overlapping the requirement of claims 1, 10. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).
           Regarding the claim 1 recitation “when combined with an equal weight amount of hydrocarbon oil, provides equal to or greater than 40 cPs at 17 s-1 within 7.5 minutes upon mixing into an 11.3% TDS brine at 25 °C at 0.3% copolymer concentration by weight”, it has been noted that the recitation is not an active feature (neither the equal weight amount of hydrocarbon oil, 11.3% TDS brine, nor 0.3% copolymer concentration by weight) of the claim 1. Further, the critical variable such as molecular weight of the 
           Alternatively, the copolymer composition is obvious over Xi, the properties such as viscosity, e.g. when combined with an equal weight amount of hydrocarbon oil, provides equal to or greater than 40 cPs at 17 s-1 within 7.5 minutes upon mixing into an 11.3% TDS brine at 25 °C at 0.3% copolymer concentration by weight would necessarily present.  If there is any difference between the product of Xi and the product of the instant claims, the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).  
           Regarding claims 7-9, Xi discloses a=1-60, encompassing instant claim 7 range of n is from 4 to 30, instant claim 8 range of n is from 6-24, and instant claim 9 range of from 6-12. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976). In cases, such as the one here, where “the claimed ranges are completely encompassed by the prior art, the [obviousness] conclusion is even more compelling than in cases of mere overlap” and “shifts the burden to the 
           Regarding claim 12, Xi discloses R=C1-20H3-41, encompassing instant claim range of R2 is straight or branched C10 to C16 alkyl. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976). In cases, such as the one here, where “the claimed ranges are completely encompassed by the prior art, the [obviousness] conclusion is even more compelling than in cases of mere overlap” and “shifts the burden to the applicant to show that his invention would not have been obvious.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Claim Rejections - 35 USC § 103
17.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

19.         Claims 1-5, 7-10, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhong (CN101463116; applicants IDS filed on 07/26/19).
             Regarding claims 1-5, 10, 13-16, Zhong discloses a water soluble copolymer comprises the monomers acrylamide, 2-acrylamide-2methylpropanesulfonic acid, and vinylbenzyl alkyl polyoxyethylene ether (CH2=CH-C6H4-CH2(OCH2CH2)n-O-CmH2m+1, n=1~60, m=1~20) (para [0010]-[0018]). CmH2m+1 wherein m=1~20 of Zhong overlap with instant claims 1, 10 range of R2 is straight or branched C6 to C30 alkyl. 
          A prima facie case of obviousness exists for the copolymer composition, where Zhong discloses a copolymer with CmH2m+1 wherein m=1~20, overlapping the requirement of claims 1, 10. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).
           Regarding the claim 1 recitation “when combined with an equal weight amount of hydrocarbon oil, provides equal to or greater than 40 cPs at 17 s-1 within 7.5 minutes upon mixing into an 11.3% TDS brine at 25 °C at 0.3% copolymer concentration by weight”, it has been noted that the recitation is not an active feature (neither the equal weight amount of hydrocarbon oil, 11.3% TDS brine, nor 0.3% copolymer concentration by weight) of the claim 1. Further, the critical variable such as molecular weight of the copolymer for affecting the viscosity is missing in instant claim or applicants specification. Accordingly no patentable weight given to the recitation.
-1 within 7.5 minutes upon mixing into an 11.3% TDS brine at 25 °C at 0.3% copolymer concentration by weight would necessarily present.  If there is any difference between the product of Zhong and the product of the instant claims, the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).  
            Regarding claims 7-9, Zhong discloses n=1~60, encompassing instant claim 7 range of n is from 4 to 30, instant claim 8 range of n is from 6-24, and instant claim 9 range of from 6-12. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976). In cases, such as the one here, where “the claimed ranges are completely encompassed by the prior art, the [obviousness] conclusion is even more compelling than in cases of mere overlap” and “shifts the burden to the applicant to show that his invention would not have been obvious.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
           Regarding claim 12, Zhong discloses a copolymer with CmH2m+1 wherein m=1~20, encompassing instant claim range of R2 is straight or branched C10 to C16 alkyl. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976). In cases, such as the one here, where “the claimed ranges are completely encompassed by the prior art, the [obviousness] conclusion is even more compelling than in cases of mere overlap” and “shifts the burden to the applicant to show that his invention would not have been obvious.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
            Regarding claim 17, Zhong includes the features of claim 1, e.g. the copolymer and a surfactant, e.g. trimethylhexadecylammonium bromide (para [0056]).
20.       Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong as applied to claim 1 above, and further in view of Jackson (US 2017/0362489).
             Zhong includes the features of claim 1 above
             Regarding claim 18, Zhong discloses the copolymer composition of instant claim 1 wherein the copolymer is used as surface active agent, emulsifier, demulsifier, a solublizer and a wetting agent in the oil recovery process such as tertiary oil recovery (para [0010]-[0018], [0035], [0054]) but does not disclose the composition comprises hydrocarbon oil, oil-soluble rheology modifier. 
           However, Zackson discloses a treatment fluid for oil recovery such as tertiary oil recovery, wherein the treatment fluid comprises emulsion containing water, oil, oil-soluble emulsifier, and water soluble (co)polymer, wherein the emulsions are suitable 
          It would have been obvious to one with ordinary skill, in the art at the time of invention, to form an emulsion containing water, oil, oil-soluble emulsifier in Zhong, as taught by Zackson to use such emulsion in the harsh brine condition for oil recovery. 

Conclusion
21.       References Evani (US 4008202), Zhong (C. Zhong, et al.,"Association in Unsalted and Brine Solutions of a Water-Soluble Terpolymer with-Vinylbenzyl-Terminated Octylphenoxy Poly(ethylene oxide)", Journal of Solution Chemistry, vol 40, 2111, 1735-1754), Hoover (US 4330414), and Turner (US 4528348) were cumulative in nature to the above rejection and thus not set forth.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768